Citation Nr: 0010284	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-21 291	)	DATE
	)
	)

On appeal from the decision of the
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $33,474.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Huntington, West Virginia, Regional Office (RO) of the VA.  
The notice of disagreement was received in November 1995.  
The statement of the case was sent to the veteran in April 
1996.  The substantive appeal was received in April 1996.  In 
February 1998, the Board remanded this case to the RO for 
further development.  


FINDINGS OF FACT

1.  The overpayment of improved pension benefits in the 
amount of $33,474 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Although there is some financial hardship in this case, 
the overpayment of improved pension benefits in the amount of 
$33,474 was solely the veteran's fault; withholding of 
benefits or recovery would not nullify the objective for 
which benefits were intended; the veteran would be unjustly 
enriched if the benefits were not recovered and failure to 
make restitution would result in unfair gain to the veteran; 
and the veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation as his VA disability compensation benefits have 
been retroactively reinstated.  




CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$33,474 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that he has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and that the 
VA has fulfilled its duty to assist the appellant as mandated 
by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1998).

In a September 1992 rating decision, the veteran was awarded 
entitlement to nonservice-connected pension benefits.  In 
October 1992, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR).  In that report, in 
pertinent part, the veteran was directed to list his income, 
his wife's income, and the income of his children.  The 
veteran reported that his family's sole income was derived 
from military retirement of $83 per month.  With regard to 
all other income, the word "NONE" was written in the 
corresponding boxes.  

In a November 1992 letter, the veteran was notified that he 
had been awarded improved pension benefits based on his 
report of income.  The effective date of the award was April 
1992.  The veteran was advised of his obligation as a pension 
recipient to accurately and completely report his family's 
income and any changes thereto.  The veteran was furnished a 
VA Form 21-8768 which informed him, in pertinent part, that 
the rate of pension paid to a veteran depended upon the 
amount of family income, that he was obligated to notify the 
VA immediately if there was any change in income or net 
worth, that he was obligated to report all income from all 
sources, that any reduction or discontinuance of benefits 
caused by a change in income would be effective the first day 
of the month following the month the change occurred, and 
that a failure to notify the VA of changes would result in an 
overpayment which would be subject to recovery.

Thereafter, in December 1992, April 1993, May 1993, September 
1993, and April 1994 letters, the veteran was repeatedly and 
clearly reminded of his obligation as a pension recipient to 
accurately and completely report his family's income and any 
changes thereto.  The veteran was also furnished VA Forms 21-
8768.  

In May 1994, an EVR was received from the veteran in which he 
indicated that his family had no income ($0) for the period 
of May 1, 1993 through April 30, 1994, and was expected to 
have no income for the period of May 1, 1994 through April 
30, 1995.  

In April 1995, the RO notified the veteran that information 
was received showing that he had family income consisting of 
wage income and unearned income beginning in 1992.  As such, 
the RO proposed to retroactively terminate the veteran's 
pension effective May 1, 1992 and reinstate his VA disability 
compensation benefits as of that date.  In July 1995, this 
proposed action was undertaken which resulted in the creation 
of an overpayment of $39,551.40.  However, thereafter, the 
veteran's award of disability compensation benefits from May 
1, 1992, was applied to the overpayment which reduced it to 
$33,474.  

Thereafter, correspondence from the veteran was received to 
include a VA Form 21-527, in which he confirmed that he and 
his wife had wage and unearned income which he had previously 
not reported.  With regard to his wife's wages, the veteran 
indicated that he did not know that he was supposed to notify 
the VA of her earnings.  In addition, he indicated that they 
were separated from 1993 to 1995.  At this point, the Board 
notes that even though they were separated, the veteran was 
still receiving benefits for her as a dependent; as such, he 
was required to report her total income.  In addition, 
information was received which alleged that the veteran had 
not informed the West Virginia Division of human Services 
that he had income from the VA allegedly in order to obtain 
public assistance benefits.  

The veteran requested a waiver of the recovery of the 
overpayment of VA pension benefits.  The veteran's request 
was referred to the Committee.  In August 1995, the Committee 
considered the veteran's claim for waiver, but denied that 
claim based on a finding that a recovery of the debt would 
not be against equity and good conscience.  The Board noted 
in the February 1998 remand decision that the veteran's 
representative pointed out that the August 1995 determination 
by the Committee did not consider whether the veteran's 
request for a waiver of the recovery of the overpayment at 
issue is precluded by fraud, misrepresentation, or bad faith.  
The Board requested that this determination be made.  

In October 1998, the veteran testified at a personal hearing 
at the RO before a hearing officer.  At that time, he and his 
representative asserted that although the veteran earned a 
graduate equivalence diploma (GED), he only had 8 years of 
formal education, although he was able to read.  It was 
asserted that beginning in 1992, the veteran was suffering 
from severe depression and did not read any of the 
notification letters sent to him by the RO regarding his 
benefits.  The veteran indicated that his wife, from whom he 
is now divorced, may or may not have read those letters.  The 
veteran again asserted that he did not know that he was 
supposed to report her income.  He further contended that he 
did not purposely not report his family income in full.  The 
veteran asserted that a recovery of the debt would cause 
undue hardship.

The veteran also submitted current financial information 
which showed that his monthly debts exceed his income by 
$135.  

In February 1999, the Committee made a specific determination 
that there was no fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination in light of the veteran's psychiatric diagnosis 
and some limitations in his education.  However, the 
Committee further determined that recovery of the overpayment 
of VA improved pension benefits would not be against equity 
and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA fully of his family's 
income.  The Board notes that although the veteran maintains 
that he was too depressed to read the VA notification 
letters, it was his responsibility as a pension recipient to 
be familiar with the terms and conditions of his benefits.  
As previously noted, since his ex-wife was a dependent at the 
time, he was responsible for reporting her income, too.  The 
Board does not doubt that the veteran suffered from symptoms 
of his diagnosed major depression during the time period in 
question.  Nevertheless, the veteran submitted EVRs in which 
the word "NONE" and/or the number "$0" were inserted in 
the income spaces where his family's income should have been 
listed.  Likewise, he indicated on those forms that he had 
not worked within the past 12 months.  He signed the EVRs.  
The EVRs were explicit with regard to what income was to be 
reported.  In addition, the veteran was not only repeatedly 
advised to fully report his income, he was repeatedly advised 
that his level of pension benefits was based on the income he 
reported.  Even if the veteran suffered from symptoms of his 
major depression, that did not relieve him of his 
responsibilities as a pension recipient since he was never 
declared to be incompetent.  The veteran never sought any 
additional assistance from the RO with regard to his pension 
benefits; thus, there is no indication that due to his 
educational level or disability, he could not understand his 
responsibilities.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.  His VA disability compensation benefits were 
retroactively reinstated.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  There is evidence of financial hardship in this 
case; however, that element does not outweigh the other 
elements of equity and good conscience not in the veteran's 
favor in this case, particularly fault and unjust enrichment.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


